TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 20, 2018



                                      NO. 03-18-00276-CV


                               Ronald Clayton Bethel, Appellant

                                                v.

                              Stephanie Amanda Bethel, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the final protective order signed by the trial court on March 21, 2018.

Ronald Clayton Bethel has filed an unopposed motion to dismiss the appeal, and having

considered the motion, the Court agrees that the motion should be granted. Therefore, the Court

grants the motion and dismisses the appeal. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.